Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 11
b.	Pending: 1-20
Claims 1-20 have been amended.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 2/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The new title is reviewed and accepted by Examiner.

Claim Objections
Claim rejection for claims 13-16 are withdrawn pursuant to changing their dependencies.

Claim Rejections - 35 USC § 112

Claim 10 and 12 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn pursuant to claim amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujitsika et al. (US 20110176351).

Regarding independent claim 1, Fujitsika discloses a method for initializing a resistive memory device (Figs. 1-14A, B), the method comprising: 
applying a first voltage (FP1; Figs. 14A, B) across a metal oxide material of a Resistive Random Access Memory (RRAM) cell to form an initial filament (Fig. 4 and [0049]-[0050]); and
performing a plurality of cycles to condition the initial filament (FP2 through FPn; Figs. 14A, B and [0196]-[0197]), wherein each of the plurality of cycles comprises: 
performing a sequence of multiple first operations to apply a second voltage with a first polarity across the metal oxide material (FP2 through 
performing a sequence of multiple second operations to apply a third voltage with a second polarity across the metal oxide material (F2; Figs. 14A, B and [0203] describes that reverse polarity voltage F2 may include multiple pulses and the number of pulses included in the reverse polarity voltage F2 is arbitrary).

Regarding claim 2, Fujitsika discloses all the elements of claim 1 as above and further the metal oxide is at least one of Hafnium oxide or Titanium Oxide ([0050] describes that the metal oxide is hafnium (Hf) oxide or TiO or like).

Regarding claim 3, Fujitsika discloses all the elements of claim 1 as above and further the resistive memory device comprises a plurality of bitlines (Fig. 5 shows bitlines BL11 through BL13), wherein the RRAM cell is coupled to a bitline of the plurality of bitlines (Fig. 5 shows MCUs are connected to bitlines), and wherein the method further comprises activating the bitline and one or more additional bitlines of the plurality of bitlines during the applying the first voltage (Fig. 5 and [0061]-[0063]).


Regarding claim 5, Fujitsika discloses all the elements of claim 4 as above and further the resistive memory device comprises a plurality of bitlines, wherein the RRAM cell is coupled to a bitline of the plurality of bitlines, and wherein the one or more additional wordlines are connected to RRAM cell on a same bitline as the bitline coupled to the RRAM cell (Fig. 5 and [0061-[0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsika et al. (US 20110176351) in view of Muraoka et al. (WO 2010109876).

Regarding claim 6, Fujitsika discloses all the elements of claim 1 as above but does not disclose verifying at least one of the first operations or the second operations; and performing at least one additional cycle to condition the initial filament when the at least one of the first operations or second operations fail,
However, Muraoka teaches verifying at least one of the first operations or the second operations; and performing at least one additional cycle to condition the initial filament when the at least one of the first operations or second operations fail ((Other embodiments) describes that writing in the writing process or erasing process may fail. In such a case where writing fails, a stable operation can be realized for a long time by executing an initial process of applying an initial voltage pulse between both electrodes and then repeating the writing process and the erasing process).


Regarding claim 7, Fujitsika discloses all the elements of claim 1 as above and through Muraoka further the first voltage is applied across the metal oxide material in a current-limited FORM operation (Abstract describes IbRL is the maximum current value when applying the initial voltage pulse, IRL is the maximum current value when applying the writing voltage pulse, and IRH is the maximum current value when applying the erase voltage pulse. Fig. 7 and corresponding sections describes that when a read voltage is supplied to the first terminal 11, an output current corresponding to the resistance value of the metal oxide layer 3 flows through the circuit. That is, as shown in FIG. 7, when the metal oxide layer 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Muraoka to Fujitsika such that the first voltage is applied across the metal oxide material in a current-limited FORM operation in order to provide a resistance change element driving method in which a resistance value changes according to an applied electric pulse, and a nonvolatile memory device that implements the method as taught by Muraoka (TECHNICAL-FIELD).

Regarding claim 8, Fujitsika  and Muraoka together disclose all the elements of claim 7 as above and through Muraoka further the first operations are  pre-use SET operations (specification describes that an initial process is executed before the first writing process. Here, the initial process is a positive voltage pulse having the same polarity as the erase voltage pulse, and an initial voltage pulse having a voltage value larger than that of the erase voltage pulse is applied between the first electrode 2 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Muraoka to modified Fujitsika such that the first operations are  pre-use SET operations in order to provide a resistance change element driving method in which a resistance value changes according to an applied electric pulse, and a nonvolatile memory device that implements the method as taught by Muraoka (TECHNICAL-FIELD).

Regarding claim 9, Fujitsika  and Muraoka together disclose all the elements of claim 8 as above and through Muraoka further the second operations are pre-use RESET operations (specification describes that control unit 203 selects one of the initial mode, the write mode, the reset (erase) mode. That means erase is equivalent to reset).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Muraoka to modified Fujitsika such that the second operations are pre-use RESET 

Regarding claim 10, Fujitsika  and Muraoka together disclose all the elements of claim 9 as above and through Muraoka further the current-limited FORM operation, the pre-use SET operations and the pre-use RESET operations are performed before a first use of the RRAM cell (specification describes that an initial process is executed before the first writing process. Here, the initial process is a positive voltage pulse having the same polarity as the erase voltage pulse, and an initial voltage pulse having a voltage value larger than that of the erase voltage pulse is applied between the first electrode 2 and the second electrode 4. This means a process of changing the resistance value of the metal oxide layer 3 from the initial resistance value (the resistance value in the initial state after being manufactured and shipped)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Muraoka to modified Fujitsika such that further the current-limited FORM operation, the .

Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (WO 2010109876) in view of Fujitsika et al. (US 20110176351).

Regarding independent claim 11, Muraoka discloses an apparatus (Figs. 1-15) comprising: 
A parallel initialization circuitry (Figs. 13-14 shows array of resistive memory cells connected to control circuitry. Though it is not labeled as parallel initialization circuitry, but it performs all the necessary steps as stated below); and 
a Resistive Random Access Memory (RRAM) cell coupled to the parallel initialization circuitry (Figs. 13-14 shows array of resistive memory cells connected to control circuitry), the RRAM cell comprising a metal 
Fujitsika teaches apply a first voltage (FP1; Figs. 14A, B) across the metal oxide material of the RRAM cell to form an initial filament with a first current (Fig. 4 along with [0022] and [0049]-[0050]); and 
perform a plurality of filament-strengthening cycles to strengthen filament characteristics of the initial filament to obtain a filament with stronger filament characteristics than the initial filament (FP2 through FPn; Figs. 14A, B and [0196]-[0197]), wherein each of the plurality of filament-strengthening cycles comprises: 
a sequence of multiple first operations to apply a second voltage with a first polarity across the metal oxide material (FP2 through FPn; Figs. 14A, B and [0196]-[0197]. Also [0190] and [0200] describes that forming voltage F1 can include multiple forming pulses); and 
a sequence of multiple second operations to apply a third voltage with a second polarity across the metal oxide material (F2; Figs. 14A, B and [0203] describes that reverse polarity voltage F2 may include multiple pulses and the number of pulses included in the reverse polarity voltage F2 is arbitrary), 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Fujitsika to Muraoka in order to provide a nonvolatile memory device having excellent data retention characteristics as taught by Fujitsika ([0206]).

Regarding claim 12, Muraoka and Fujitsika  together disclose all the elements of claim 11 as above and through Muraoka further the metal oxide material is at least one of Hafnium oxide or Titanium Oxide ((Other embodiments) describes that in each of the above embodiments, the metal oxide layer has a laminated structure of tantalum oxide, but the present invention is not limited to this. For example, a stacked structure of hafnium (Hf) oxide or a stacked structure of zirconium (Zr) oxide may be used).

Regarding claim 13, Muraoka and Fujitsika  together disclose all the elements of claim 11 as above and through Muraoka further a plurality of bitlines, wherein the RRAM cell is coupled to a bitline of the plurality of 



Regarding claim 15, Muraoka and Fujitsika  together disclose all the elements of claim 14 as above and through Muraoka further the parallel initialization circuitry is further to verify at least one of the first operations or the second operations and perform at least one additional cycle to condition the initial filament when the at least one of the first operations or second operations fail ((Other embodiments) describes that writing in the writing process or erasing process may fail. In such a case where writing fails, a stable operation can be realized for a long time by executing an initial process of applying an initial voltage pulse between both electrodes and then repeating the writing process and the erasing process).

Regarding claim 17, Muraoka and Fujitsika  together disclose all the elements of claim 11 as above and through Muraoka further the first voltage is applied across the metal oxide material in a current-limited FORM operation (Abstract describes IbRL is the maximum current value when applying the initial voltage pulse, IRL is the maximum current value when applying the writing voltage pulse, and IRH is the maximum current 

Regarding claim 18, Muraoka and Fujitsika  together disclose all the elements of claim 11 as above and through Muraoka further the first operations are pre-use SET operations (specification describes that an initial process is executed before the first writing process. Here, the initial process is a positive voltage pulse having the same polarity as the erase voltage pulse, and an initial voltage pulse having a voltage value larger than that of the erase voltage pulse is applied between the first electrode 2 and the second electrode 4. This means a process of changing the resistance value of the metal oxide layer 3 from the initial resistance value (the resistance value in the initial state after being manufactured and shipped)).
reset (erase) mode. That means erase is equivalent to reset).

Regarding claim 20, Muraoka and Fujitsika  together disclose all the elements of claim 19 as above and through Muraoka further the current-limited FORM operation, the pre-use SET operations and the pre-use RESET operations are performed before a first use of the RRAM cell (specification describes that an initial process is executed before the first writing process. Here, the initial process is a positive voltage pulse having the same polarity as the erase voltage pulse, and an initial voltage pulse having a voltage value larger than that of the erase voltage pulse is applied between the first electrode 2 and the second electrode 4. This means a process of changing the resistance value of the metal oxide layer 3 from the initial resistance value (the resistance value in the initial state after being manufactured and shipped)).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (WO 2010109876) in view of Fujitsika et al. (US 20110176351) and Casey et al. (US 20060230375).

Regarding claim 16, Muraoka and Fujitsika together disclose all the elements of claim 11 as above but they do not disclose the parallel initialization circuitry comprises a Built-In-Self-Test (BIST) circuit implemented on a same integrated circuit die as the RRAM cell.
However, Casey teaches the parallel initialization circuitry comprises a Built-In-Self-Test (BIST) circuit implemented on a same integrated circuit die as the RRAM cell (Fig. 5-6 and [0042]-[0044]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Casey to modified Muraoka such that the parallel initialization circuitry comprises a Built-In-Self-Test (BIST) circuit implemented on a same integrated circuit die as the RRAM cell in order to provide an improved integrated circuit design having a relocatable processor hard macro as taught by Casey ([0002]).

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A copy of reference Muraoka et al. (WO 2010109876) is attached herewith.
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/20/2022